s IN THE UNITED sTATEs DISTRICT COURT
FOR THE DISTRICT oF MARYLAND

Element Fleet Corporation
f/k/a PHH Vehicle Management

Services, LLC *
:
v_ * Civil No. CCB-18-2297
:
Forl<lift Exchange, Inc *
MEMORANDUM

This dispute arises out of a contract between Element Fleet Corporation (“Element”) and
Forklift Exchange, Inc (“Forklit°c”) for the consignment of two pieces of equipment Currently
pending before the court is Forklif`t’S motion to dismiss the complaint For the reasons outlined
below, the court will deny Forklift’s motion. The issues have been briefed and no oral argument

is necessary. See Local Rule 105.6 (D. Md. 2018).

BACKGROUND

On December 18, 2012, Element and Forklift entered into a Consignment Agreement (the
“Agreement”) in Maryland. (Compl. ‘|{‘|1 5-6, ECF No. l). In 2016, in accordance with the
Agreement, Element delivered two lifts-a Yale Lifc Model P1100~48 (the “Pl 100 Model Lift”)
and a Yale Lift Model P500-48 (the “PSOO Model Lift”)_to Forklift. (Id. ‘|]_lO)r These lil’cs were
given to Forklift for a consignment period. (Id, 11 7)_ During this period, Forl<lii:`t agreed to market
the lifts to potential customers (Ici). It` a buyer was found, Forklii°c was entitled to purchase the
lifts from Element for a “predetermined set price established by [Element] prior to [Forklift]

selling” the lifts to the buyer. (fd. 1[ 8). Element alleges that Forkliit agreed to purchase prices of

$150,000.00 for the P1100 Model Lift, and $125,000.00 for the P500 Model Lifr. (Ici ‘[[ 11). But
Element alleges that Forklift has neither paid the agreed upon purchase price, nor returned the lilts
to Element, despite repeated requests from Element to do so. (Id. 1]1[ 12-14).

On July 27, 2018, Element initiated this suit against Forklifr, alleging: (1) breach of
contract (Count l); and (2) conversion (Count II). (Id. 1[1[ 16-29). Element seeks monetary
damages (Id. 1]‘[[ 22, 29).

STANDARD OF REVIEW

When ruling on a motion under Rule 12(b)(6), the court must “accept the well-pled
allegations of the complaint as true,” and “construe the facts and reasonable inferences derived
therefrom in the light most favorable to the plaintitf.” Ibarra v. Um'ted Stal‘es, 120 F.3d 472, 474
(4th Cir. 1997). “Even though the requirements for pleading a proper complaint are substantially
aimed at assuring that the defendant be given adequate notice of the nature of a claim being made
against him, they also provide criteria for defining issues for trial and for early disposition of
inappropriate complaints.” Francis v. Gz'acomelli, 588 F.3d 186, 192 (4th Cir. 2009). “The mere
recital of elements of a cause of action, supported only by conclusory statements, is not sufficient
to survive a motion made pursuant to Rule 12(b)(6).” Wa!ters v. McMahen, 684 F.3d 43 5, 439 (4th
Cir. 2012) (citing Ashcroft v. Iqbal, 556 U.S: 662, 678 (2009)). To survive a motion to dismiss,
the factual allegations of a complaint “must be enough to raise a right to relief above the
speculative level on the assumption that all the allegations in the complaint are true (even if
doubtful in fact).” Bell Atlam‘ic Corp. v. Twombly, 550 U_S_ 544, 555 (2007) (internal citations
omitted). “To satisfy.this standard, a plaintiff need not ‘forecast’ evidence sufficient to prove the
elements of the claim. However, the complaint must allege sufficient facts to establish those

elements.” Walters, 684 F.Sd at 439 (citation omitted). “Thus, while a plaintiff does not need to

demonstrate in a complaint that the right to relief is ‘probable,’ the complaint must advance the
plaintiffs claim ‘across the line from conceivable to plausible.”’ Id. (quoting Twombly, 550 U.S.
at 570)_

In general, a court may not consider extrinsic evidence when resolving a Rule 12(b)(6)
motion. See Chesapeake Bay Found., Inc. v. Severstal Sparrows Por`m, LLC, 794 F.Supp.2d 602,
611 (D. Md. 2011). But there are several exceptions to this ruie. A court may consider documents
attached to the complaint See Fed. R. Civ_ P_ 10(c). A court may also consider documents attached
to the motion to dismiss if the documents are “integral to and explicitly relied on in the complaint
and [if] the plaintiffs do not challenge [the documents’] authenticity.” Am. Chiropraclic Ass’n,
Inc. v. Trigon Healthcare Inc., 367 F.3d 212, 234 (4th Cir. 2004) (quoting th`ll!ps v. LCI Im."l
Inc., 190 F.3d 609, 618 (4th Cir. 1999)); see Blankensh§p v. Manchin, 471 F.3d 523, 526 n.1 (4th l
Cir. 2006). A court may also consider documents referred to and relied upon in the complaint, even
if those documents are not attached to the complaint as exhibits New Beckley Min. Corp. v. Inr’l
Um`on, Um'tea' Mine Workers, 18 F.3d 1161, 1164 (4th Cir. 1994) (citing Cortec Indus., Inc. v.
Sum Holding L.P., 949 F.Zd 42, 47-48 (2d Cir. 1991)). And, if any of these properly considered
extra-pleading materials conflict with the allegations in the complaint, the extra-pleading materials '
prevail. Fayet!eville Investors v. Commercial Builders, Inc., 936 F.Zd 1462, 1465 (4th Cir. 1991);
Fare Deals Ltd. v. WOrId Choice Travel,Com, Inc., 180 F.Supp.Zd 678, 683 G). Md. 2001).

ANALYSIS

Forklifr argues that the court should dismiss Element’s complaint under the doctrine of
forum non conveniens, and, alternatively, that the court should dismiss the complaint because
Element fails to state a claim for either breach of contract or conversion The court considers these

arguments in turn.

Forklift argues that the court should dismiss the complaint under the doctrine of forum non
conveniens because the Agr_eement contains a forum selection clause that elects the state court of
“Cook County, Illinois” as the sole venue for resolution of disputes arising out of the Agreement.
(Mem. P. & A. Supp. Def.’s Mot. Dismiss [“Def.’s Mot”] at 3-6, ECF No. 7~1; Def.’s Mot. Ex A
[“Purchase Order”], ECF No. 7-2).1 To assess the merits of Forklifr’s argument, the court must
first determine what contract governs the parties’ relationship, and whether that contract contains
a forum selection clause.

Forklift attached a Purchase Order to its motion, which it argues constitutes the agreement
between the parties (Purchase Order). And Forklii& argues that “Terrns and Conditions of Sale,”
which are available on Forklifr’s website and include a forum selection clause for'Cook County,
Illinois, are incorporated into the Purchase Order. (Def.’s Mot. at 4). But Element disputes both
the authenticity and the relevance of the Purchase Order_ Specifically, Element argues that the
Purchase Order is not the Agreement between the parties that forms the basis for this suit. Instead,
the Purchase Order is two separate documents that Forklift has strung together that are
“unauthenticated, undated and unexecuted” and “make[] absolutely no sense in the context of this
case.” (Pl.’s Resp. Opp’n Def. ’s Mot [“Pl.’s Resp.”] at 3-4, ECF No. 8). Element argues that the
Agreement between the parties was a consignment agreement-Element retained legal title over
the two lifts until Forklift found a buyer and purchased the lifts from Element Element contends,
therefore, that the Purchase Order, which presupposes that Forklifr is the seller rather than the
buyer of the lifcs, does not reflect the consignment arrangement Because this dispute arises at the

motion to dismiss stage, and Element disputes the authenticity of the Purchase Order, the court

 

1 Specifically, Forl<lift argues that under Atl. Mori'ne Const. Co., lnc. v. U.S. Di'st. Coiirrfor W. Di'st.
of T exas, 571 U.S. 49 (2013), “the appropriate way to enforce a forum-selection clause pointing to a state
or foreign forum is through the doctrine of forum non conveniens.” ]d. at 60.

4

 

"`will'not consider it in resolving Forklift’s motions See American Chiropraci‘z`c, 367 F.3d at 234;
see also Kerr v. Marshalf Universily 'Bom‘d of GovernoI'S, 824 F.3d 62, 68 n.l (4th Cir. 2016)
(citing American Chiropracric, 367 F.3d at 234)).

ForkliH also attaches an email exchange to its motion, which it argues indicates Element’s
“assent iri writing” to the terms and conditions of Forlcli&’s Purchase Order. (Def.’s Reply Ex A
[“Flaska Aff."] at 2, ECF No. 9-1; Def.’s Mot. Ex B [“Email Exchange”], ECF No. 7-3). In this
email exchange, an Element representative writes that Element would accept $225,000.00 for the
two 1ifts_$150,000.00 for the P1100 Model Lift and $75,000.00 for the P500 Model Lift. (Email
Ex`change at 1). This conflicts with the allegation in Element’s complaint that Forkli& agreed to
pay $275,000.00 for the two lifts. (Compl. 11 11). Element asks the court to strike the emails as
impermissible settlement discussions under Federal Rule of Evidence 408. (Pl. ’s Resp. at 5). Upon
review, it is not clear whether the emails contain settlement discussions, or instead contain price
discussions as contemplated under the parties’ Agreement.

Regardless, to resolve Forklifr’s motion, the court need only decide whether Element’s
complaint states plausible claims for relief Whether the emails evidence settlement discussions or
price negotiations, they do not alter Element’s underlying allegation that a contractual obligation
existed, and that Forklift breached that obligation At most, the emails would inform the court’s
assessment of damages if Element establishes its claim of breach of contract Accordirigly, the
court’s analysis focuses on Element’s complaint and the Agreement that Element attached to its
responsive briefing, (Pl.’s Resp. Ex 1 [“Agreement”], ECF No. 8-1), which forms the legal basis
for Element’s pleadings Neiij Beckley Mi`n. Corp. v. Ini’l Um'ori, Um'ted Mz'ne Workers, 18 F.3;d
1161, 1164 (4th Cir. 1994) (concluding that, in resolving a motion to dismiss, a court may consider

documents referred to and relied.upon in the complaint, even if those documents are riot attached

to the complaint as exhibits). The Agreement does not contain a forum selection clause and the
parties do not dispute that it was executed in the state of Maryland lt is, therefore, governed by
Maryland law.2

To state a prima facie claim for breach of contract under Maryland law, a plaintiff must
establish that “the defendant owed the plaintiff a contractual obligation and that the defendant
breached that obligation.” Taylor v. Naz‘ionsBan/c, N.A., 365 Md. 166, 175 (2001) (citing
Cominentail Masomj) Co., Inc. v. Verdel Const. Co., 279 Md. 476, 480 (1977)). Element has
sufficiently alleged that Forklift owed Element a contractual obligation, and that Forklifr breached
that obligation Specifically, Element alleges that the parties entered into the Agreement on
December 18, 2012. (Compl. 11 5). Under the terms of the Agreement, Element “delivered used or
off-lease equipment to [Forklift] for a consignment period, for purposes of permitting [Forklift] to
market the equipment to potential customers, while [Element] retained legal title to, and ownership
of, the equipment.” (Id. 117). Element consigned two lifts to Forklift with agreed upon purchase
prices, and after more than two years, Forklift has neither returned the lifts, nor paid the purchase
price, despite requests from Element to do so. (Id. ‘|l‘l[ 11-15). These factual allegations suffice
Forklifr may challenge the Agreement in future proceedings or argue that the parties modified their
Agreement after 2012, but at this stage of the litigation, Element has pled sufficient factual

allegations to clear the Rule 12(b`)(6) hurdle.

 

2 A federal court exercising diversity jurisdiction must apply the substantive law of the state iri
which it sits, including that state’s choice-of-law rules. Klaxon Co. v. Steritor Elec. Mfg. Co., 313 U.S. 487,
496 (1941). Under' Maryland choice-of-law rules, a court “determining the construction, validity,
enforceability, or interpretation of a contract, [must] apply the law of the jurisdiction where the contract
was made.” Ciinm`ngham v. Fei'nberg, 107 A.3d 1194, 1204 (Md. 2015). And a contract is “made where the
last act necessary to make the contract binding occurs.” Ri'esett v. W.B. Doner & Co., 293 F_3d 164, 173
n.5 (4th Cir. 2002); Ru!lan v. Goa'en, 134 F.Supp.3d 926, 941 n.8 (D. Md. 2015) (same). The last act
necessary to make a‘ contract binding is the final paity’s signature See, e.g., Continenfal Cablevi'si'on of
New England, Inc. v. Um`teci' Brocidcasn`ng Co., 873 F.2d 717, 720-21 (4th Cir. 1989).

6

Under Maryland law, conversion is “an intentional tort, consisting of two elements1 a
physical act combined with a certain state of mind_” Darcars Molor of Silver Spring, lnc. v.
Borzym, 379 Md. 249, 261 (2004). The physical act is “any distinct act of ownership or dominion
exerted by one person over the personal property of another in denial of his right or inconsistent
with it.” Id. (quoting Alli'ed hivestment Corp. v. Jasen, 354 Md. 547, 560 (1999)). “This act of
ownership for conversion can occur either by initially acquiring the property or by retaining it
longer than the rightful possessor permits” Darcars, 379 Md. at 261-62. And “[a]t minimum, a
defendant liable of conversion must have ‘an intent to exercise a dominion or control over the
goods which is in fact inconsistent with the plaintiffs rights Id. at 262 (quoting Keys v. Ch)jysler
Credl`t Corp., 303 Md. 397, 414 (1985)).

Element alleges sufficient factual allegations to state a plausible claim for conversion
Specifically, Element alleges that “[a]t all relevant times [Element] was the owner” of the two lifts,
and Forlrlifr has improperly retained possession of the lifts. (Compl. 1111 24-26). “Despite repeated
and reasonable demand, [Forklift] has refused to return the Lifrs to [Element] or pay [Element] the
agreed collective purchase price of $275,000.” (Id. ll 14). Further, Element alleges that Forklift
acted with ill will. (Id. il 28). Element has, therefore, pled sufficient factual allegations to survive
Forklift’s motion to dismiss

CONCLUSION

For the reasons stated above, Forklift’s motion to dismiss will be denied A separate order

 

follows
9 M
Dat Catherine C. BIa/ke

United States District Juclge

